                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 1 of 24




              1   XAVIER BECERRA                          PRISON LAW OFFICE
                  Attorney General of California          DONALD SPECTER (83925)
              2   MONICA N. ANDERSON                      STEVEN FAMA (99641)
                  Senior Assistant Attorney General       ALISON HARDY (135966)
              3   DAMON MCCLAIN (209508)                  SARA NORMAN (189536)
                  Supervising Deputy Attorney General     RANA ANABTAWI (267073)
              4   NASSTARAN RUHPARWAR (263293)            SOPHIE HART (321663)
                  IRAM HASAN (320802)                     1917 Fifth Street
              5   RYAN GILLE (262105)                     Berkeley, California 94710
                  Deputy Attorneys General                Telephone: (510) 280-2621
              6   455 Golden Gate Avenue, Suite 11000     Fax: (510) 280-2704
                  San Francisco, CA 94102-7004            dspecter@prisonlaw.com
              7   Telephone: (415) 703-5500
                  Facsimile: (415) 703-58443              Attorneys for Plaintiffs
              8   Email: Nasstaran.Ruhparwar@doj.ca.gov

              9   HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             10   SAMANTHA D. WOLFF - 240280
                  KAYLEN KADOTANI - 294114
             11   425 Market Street, 26th Floor
                  San Francisco, California 94105
             12   Telephone: (415) 777--3200
                  Facsimile:    (415) 541-9366
             13   pmello@hansonbridgett.com

             14 Attorneys for Defendants

             15

             16                             UNITED STATES DISTRICT COURT
             17              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             18

             19 MARCIANO PLATA, et al.,                   CASE NO. 01-1351 JST

             20               Plaintiffs,                 JOINT CASE MANAGEMENT
                                                          CONFERENCE STATEMENT
             21         v.
                                                          Judge:    Hon. Jon S. Tigar
             22 GAVIN NEWSOM, et al.,                     Date:     September 1, 2020
                                                          Time:     10:00 a.m.
             23               Defendants.                 Crtrm.:   6, 2nd Floor

             24

             25

             26

             27

             28

                                                 -1-                                 Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 2 of 24




              1           The parties submit the following joint statement in advance of the September 1, 2020 Case

              2 Management Conference.

              3 I.        POPULATION REDUCTION
              4           A.     Status
              5           Plaintiffs’ Position: Plaintiffs continue to believe that a significant reduction in population

              6 is necessary to reduce sickness and death from COVID-19. The degree to which the State will

              7 ultimately lower density in the prisons appears very limited, both because the number of those

              8 eligible to be released is small compared to the current population, and so much depends on intake

              9 remaining closed or severely limited.1 Further, it’s not clear whether or when a significant number

             10 of people who are particularly at-risk will be released from prison, although it is increasingly

             11 apparent that only a relatively small number will be released.

             12           CDCR last month said that approximately 6,200 people are eligible for consideration of

             13 release under the high risk medical release program, of which roughly 3,900 are serving

             14 indeterminate terms. Defendants report below that currently only determinately sentenced people

             15 are being considered under this program. Of the approximately 2,900 in that Group, Defendants

             16 say that approximately 1,100 have been considered, with 41 approved for release (other

             17 documents provided by Defendants shows that as of August 26 only 16 have been actually

             18 released).2 This approval rate of less than four percent, should it continue, would mean fewer than

             19 120 among the nearly 3,000 determinately sentenced people eligible for consideration under the

             20 high risk medical program will be released. While we hope to be proved wrong, it appears that for

             21 most this particular ballyhooed release program will not reduce their risk from COVID-19.

             22           On August 20, CDCR indicated it did not have a plan for considering release of the

             23 approximately 3,900 indeterminately sentenced people eligible for release via the high risk

             24

             25
                  1
                       See ECF No. 3417 at 2-4 for a more detailed statement regarding the impact of population
             26 reduction on prison crowding.

             27   2
                       Defendants append redacted versions of four individual summaries as Exhibit A. Although
             28 requested, Defendants did not provide these summaries to us until just before this Statement was
                filed.
                                                               -2-                            Case No. 01-1351 JST
16827595.1      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 3 of 24




              1 medical program. See ECF No. 3427 at 4:22-23. On August 24, we asked CDCR for its plan to

              2 consider early release for this group. No plan was provided. Defendants below say they are

              3 evaluating how to consider release for this group. Unfortunately, the lack of any process for this

              4 group almost two months after the program was announced suggests eligible people may never be

              5 considered for release at all, or perhaps only in the context of a formal parole suitability hearing,

              6 which even if specially scheduled will, as we understand it, take approximately six months to

              7 calendar. We hope to be proven wrong on this as well. But for the moment, the high risk medical

              8 early release program provides no chance of reducing the risk from COVID-19 for the nearly

              9 4,000 people serving indeterminate sentences who CDCR says are eligible for release

             10 consideration.

             11          CCHCS on August 28 said that its revised COVID-19 risk factors, updated to be consistent

             12 with those listed by the Centers for Disease Control and Prevention, as well as revised individual

             13 patient Weighted COVID Risk Scores, would be implemented on August 31. We appreciate that

             14 this necessary updating, which we requested on July 20, has been completed. We expect the

             15 revision will result in additional patients being eligible for early release consideration, given that

             16 whether a person is considered at high risk for COVID-related complications is based on their

             17 Weighted COVID Risk Score, as calculated by CCHCS. We will follow up with CCHCS and

             18 CDCR regarding this matter.

             19          Defendants’ Position: 19,827 incarcerated people were released from CDCR institutions

             20 and camps since the beginning of March 2020 through August 26, 2020, and CDCR’s total

             21 population remains below 100,000. From July 1, 2020 through August 28, 2020, 5,952 people

             22 were released as a result of the COVID-19 early-release programs Defendants announced on July

             23 10, 2020, and, 6,676 were released in accordance with their natural release date. These figures

             24 represent an additional 917 releases under the early-release program since the Defendants’

             25 reporting in the August 20, 2020 case management conference statement.

             26          At the August 21, 2020 case management conference, the Court ordered Defendants to

             27 provide a specific deadline by which they expect to complete reviewing the individual files of

             28 incarcerated people eligible for early-release consideration in the high-risk medical early-release

                                                 -3-                                              Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 4 of 24




              1 program CDCR announced on July 10, 2020. CDCR anticipates completing its review of files for

              2 determinately sentenced people by October 1, 2020. Defendants are currently considering how to

              3 evaluate indeterminately sentenced people eligible for early release consideration in the high-risk

              4 medical cohort. Defendants note that, as CDCR undergoes its transition in leadership, it will

              5 continue to evaluate how indeterminately-sentenced individuals should be considered for release.

              6 Defendants will provide an update regarding its consideration of indeterminately-sentenced

              7 individuals in the next Case Management Conference statement. In the meantime, those

              8 incarcerated persons who are approved for release as part of this medically high-risk early-release

              9 program will continue to be processed for release.

             10          Additionally, the Court ordered Defendants to indicate by what metrics it is prioritizing

             11 this review. (Tr. 9:14-17.) The Secretary considers each person’s COVID-19 weighted risk score,

             12 current commitment offense, criminal history, length of time served and left to serve, in-custody

             13 behavior, in-custody programming, and risk to public safety among other factors. The Secretary

             14 prioritized the review of determinately sentenced people. Within this group, the Secretary

             15 prioritized review by COVID-19 weighted risk score, moving from high COVID-19 weighted risk

             16 score to low. When the outbreak at Folsom State Prison began, the Secretary adjusted the review

             17 process to prioritize review of all eligible determinately sentenced people housed at Folsom State

             18 Prison. Once these reviews were completed, the Secretary resumed individual reviews by

             19 COVID-19 weighted risks core. As of August 29, 2020, the Board of Parole Hearings completed

             20 1,540 individual summaries for medically high-risk people eligible for early-release consideration,

             21 and the Secretary completed review of 1,073 individual summaries and approved 41 for early

             22 release.

             23          Additionally, at the August 21, 2020 case management conference, the Court suggested

             24 that Defendants provide either a redacted version of an individual summary the Secretary

             25 reviewed, or a hypothetical summary to provide the public with a better understanding of the

             26 “challenges of weighing the need to protect an individual inmate’s health and the public safety

             27 challenges that are out there.” (Tr. 12:3-14.) Defendants continue to believe that it is important

             28 for all stakeholders to understand their efforts to reduce the spread of and harm from COVID-19

                                                 -4-                                            Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 5 of 24




              1 while simultaneously ensuring public safety. To this end, Defendants attach as Exhibit A

              2 redacted summaries of four incarcerated persons who were considered for early release. Two

              3 resulted in approval for early release, while the other two did not.

              4          As reported in the previous case management conference statement, not all medically high-

              5 risk people are released through this particular cohort, because if some medically high-risk people

              6 are also eligible for release under other early-release categories that do not require individual

              7 review by the Secretary. For example, individuals may be released through the 180-day early-

              8 release cohort if they satisfy the release criteria. Individual summaries are not prepared for people

              9 who are released in this manner. From July 1, 2020, through August 31, 2020, 137 medically

             10 high-risk people have been released through CDCR’s early-release programs, including 101

             11 through the 180-day cohort, 20 through the 365-day cohort, and 16 through the high-risk medical

             12 cohort. In other words, more medically high-risk people have been released early than just those

             13 through the high-risk medical early-release cohort. Additionally, the Secretary approved a one-

             14 time release of 14 medically high-risk individuals from San Quentin State prison early in the

             15 pandemic. Several additional medically high-risk individuals who did not qualify for the July 10

             16 early-release program, including gravely ill incarcerated persons, were approved for early release.

             17          B.     Population Reduction Reports and Parties’ Meet and Confer Efforts
                                Regarding Same.
             18

             19          Since the August 21, 2020 case management conference, Defendants started regular

             20 production of the reports listed in ECF No. 3427 at 5:6-14 to Plaintiffs, including (1) a report

             21 showing early-release numbers per early-release cohort, per institution, including statewide totals,

             22 which will be produced every two weeks; (2) a report showing both early releases and natural

             23 releases from institutions and camps since July 1, 2020, which will be produced every two weeks;

             24 (3) a report showing total populations for each institution, including a population breakdown by

             25 each facility, which will be produced once a month; and (4) a bed audit, which will be produced

             26 once a month. Additionally, once a month, Defendants will provide Plaintiffs with the name,

             27 number, institution, and release status of those approved by the Secretary for release under the

             28 high-risk medical early-release program announced on July 10. For those already released, the

                                                 -5-                                             Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 6 of 24




              1 release date will be provided. Also once a month, Defendants will provide Plaintiffs with the

              2 number of people who were eligible for early-release consideration in the high-risk medical early-

              3 release program, and were instead released through the 180-day or 365-day programs announced

              4 on July 10. Defendants will report in case management statements the number of individual

              5 summaries the Board of Parole Hearings has completed for people eligible for early-release

              6 consideration in the high-risk medical early-release program announced on July 10, the number

              7 the CDCR Secretary has reviewed, and the number approved for release. In the future, if case

              8 management statements are filed less than once per month, the parties will further discuss

              9 production of this data.

             10 II.       TESTING AND TRANSFER PROTOCOLS
             11           On August 19, 2020, CCHCS released its revised “COVID movement Matrix,” setting

             12 forth protocols for testing and transfer of incarcerated persons (including intra- and inter-

             13 institution transfers).

             14           Plaintiffs’ Position: Movement poses an enormous risk of introducing and spreading the

             15 virus between prisons, including via infections among those transported together. We continue to

             16 believe that no large-scale movements should be done until CDCR and CCHCS have determined

             17 that the new movement matrix is safe, effective, and carefully adhered to at all prisons.

             18           Since the last Case Management Conference, we have reviewed the new movement matrix

             19 with our public health expert and, on August 25, provided written questions to CCHCS. Among

             20 other issues, we noted that at prisons where cell-based housing is not available, the matrix allows

             21 for pre- and post- transfer quarantine to occur in cohorts in a dorm. The matrix, however, is

             22 unclear on whether and how the transfer cohorts will be separated from other cohorts in the dorm.

             23 Despite implementation of the Receiver’s April 10 directive on cohorting in the dorms, see ECF

             24 No. 3276-6, there have been significant outbreaks of COVID-19 in numerous dorms, where the

             25 virus appears to have quickly spread between cohorts.3 We therefore believe additional separation

             26

             27   3
                          For example, there have been 1,916 confirmed cases at Avenal State Prison, which houses
             28

                                                 -6-                                             Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 7 of 24




              1 is necessary for transfer cohorts. The matrix is also unclear as to what happens when some people

              2 test negative in a cohort, but others test positive—those who test positive will be placed in

              3 isolation, but the matrix does not say whether those who test negative, but who have clearly been

              4 exposed, will be permitted to transfer (if in pre-transfer quarantine) or be released from quarantine

              5 (if in post-transfer quarantine), or whether additional precautions will be taken. We discussed

              6 some of our questions with CCHCS on a call on August 31 at 10:30 AM. We understand CCHCS

              7 will consider our suggestions when drafting the next iteration of the matrix.

              8          Separately, we also believe CCHCS and CDCR must aggressively monitor implementation

              9 of this new matrix. Transfers of patients not tested within appropriate timeframes have spread the

             10 virus between prisons with disastrous results—including a devastating outbreak at San Quentin

             11 State Prison (SQ) and a massive outbreak at California Correctional Center (CCC). The new

             12 transfer policy is lengthy and complex: it is 9 pages long, and provides separate testing,

             13 quarantining, and PPE procedures for 17 different types of movements (e.g., from a reception

             14 center to a prison, from one prison to another for specialized medical bed placement, and

             15 admission to the department of state hospitals from CDCR). CCHCS has reported that the policy

             16 was sent to all prisons, and that on August 21, CCHCS held an hour-long phone conference with

             17 the prisons’ leadership to explain and answer questions about the matrix. Because of the

             18 complexity of this policy, the fact that many different staff members will need to understand and

             19 follow it, and the incredible importance of ensuring movement is done as safely as possible, we

             20 have suggested that CCHCS take further action to ensure the matrix is well understood and strictly

             21 adhered to at all prisons. Specifically, we suggested CCHCS develop and require use of a

             22 checklist verifying that necessary safety measures were followed at the sending and receiving

             23 prisons for each type of transfer. We raised these concerns with CCHCS on a phone call on

             24 August 26, and were told CCHCS will consider our recommendations.

             25

             26
                approximately 3700 people in dormitories, and 1,054 confirmed cases at Chuckawalla Valley State
             27 Prison, which houses approximately 2800 people in dormitories. See CDCR, Population COVID-

             28 19 Tracking, https://www.cdcr.ca.gov/covid19/population-status-tracking/ (last accessed August
                31, 2020).
                                                               -7-                          Case No. 01-1351 JST
16827595.1      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 8 of 24




              1          Defendants’ Position: The movement matrix went into effect on August 21, 2020, upon its

              2 release to the field. A statewide conference call between DAI, CCHCS and leadership teams at all

              3 institutions was held to discuss the movement matrix, including a detailed discussion of each

              4 section of the matrix. The statewide call also included a question-and-answer session. As

              5 explained during that call, movement will be limited and controlled and must be pre-approved by

              6 CDCR headquarters, which is working in collaboration with CCHCS (including Mr. Cullen and

              7 Dr. Bick).

              8 III.     INTAKE
              9          Plaintiffs’ Position: Defendants have re-opened intake as of August 28, reportedly

             10 accepting 50 people from each of two counties—Kings and San Joaquin—at the North Kern and

             11 Wasco Reception Centers.

             12          On August 28, the parties met and conferred about Defendants’ and the Receiver’s intake

             13 plans. Plaintiffs have opposed re-opening of intake from county jails until (a) adequate space has

             14 been set aside for quarantine and isolation; (b) particularly vulnerable people have been moved

             15 from dorms to cells; and (c) the newly revised transfer matrix has been piloted with high-priority

             16 intra-system transfers (moving people to accessible housing, moving people out of segregation

             17 who have long completed their terms, etc.) to determine whether it can be done safely.

             18          At the meet and confer, Defendants explained that they established the current intake

             19 number of 100 per week based on how many people they believe they can properly monitor and

             20 manage, in keeping with their requirements: for example, that all people transported from the

             21 county jails test negative for the virus within seven days before the transfer; that the test results be

             22 relayed to the Reception Center in advance of the transfer; that staff and incarcerated people wear

             23 N95 masks during transport; and that people received in CDCR be tested, quarantined for 14 days,

             24 and tested at the end of the quarantine period. Plaintiffs were assured that there is no current plan

             25 to expand intake beyond the current low numbers or to move the people arriving from county jails

             26 to other prisons, outside of the vacant housing units at North Kern and Wasco where they will be

             27 quarantined and then housed. Approximately an hour before this statement was filed, through

             28 edits to the statement, Plaintiffs discovered intake will be doubled this week.

                                                 -8-                                              Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 9 of 24




              1          Plaintiffs were also told that essential intra-system transfers continue to take place under

              2 careful scrutiny by CCHCS, now using the protocols in the updated transfer matrix. Plaintiffs

              3 continue to believe CCHCS and CDCR must ensure that the new protocols can be followed

              4 appropriately and effectively before newly arrived people from the county jails are moved out of

              5 the Reception Centers. Defendants also explained that they have chosen to prioritize intake from

              6 those counties where people with state sentences face significantly crowded conditions. Plaintiffs

              7 recognize the importance of and agree with this approach.

              8          The parties also discussed the order by the Michigan Governor to condition state prison

              9 transfers on local jail efforts to combat the coronavirus. The Receiver suggested that the Michigan

             10 approach is neither warranted under the circumstances nor legally appropriate; Defendants did not

             11 assert a position. At the last Case Management Conference, the Court directed the parties to

             12 weigh in as to the advisability of a similar order in the present case. Plaintiffs support such an

             13 order. Defendants have already imposed some obligations on the counties in order to reopen

             14 intake: testing, mask-wearing, and a ban on confirmed cases. Plaintiffs believe that further efforts

             15 along the lines of those included in Governor Whitmer’s order, to ensure that the counties are

             16 taking reasonable steps in accordance with generally accepted national standards to stem the

             17 spread of the virus in their facilities, are appropriate to minimize the risk to those being

             18 transported to and initially incarcerated in the Reception Centers. It is Plaintiffs’ view that the

             19 Court has the power to order Defendants to expand their requirements in this way. Plaintiffs

             20 request the opportunity to brief this matter once Defendants make their position known, should

             21 they disagree.

             22          Plaintiffs appreciate the additional information about intake processes supplied by CDCR

             23 and CCHCS and the prompt scheduling of a meet and confer regarding their approach and plans.

             24 Plaintiffs continue to have questions and concerns about how CDCR and CCHCS will determine

             25 when and whether intake should be increased, decreased, suspended, or restarted. Plaintiffs also

             26 note that North Kern and Wasco State Prisons are currently experiencing COVID-19 outbreaks.

             27 At North Kern, the number of positive cases more than doubled on August 27th, and now numbers

             28 32. At Wasco, there have been more than 60 new cases in the last 14 days. We will continue to

                                                 -9-                                              Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 10 of 24




              1 engage in discussions of this matter with CDCR and CCHCS as appropriate.

              2           Defendants’ Position: CDCR resumed intake the week of August 24, and accepted a total

              3 of 100 inmates into custody. Fifty inmates from San Joaquin County and Kings County each were

              4 successfully transferred to the reception centers at Wasco State Prison and North Kern State

              5 Prison. CDCR expects to receive another 200 incarcerated persons total from the following three

              6 counties the week of August 31: San Bernardino, Kern, and Santa Cruz.4 This limited intake

              7 allows CDCR and CCHCS to test its processes, mitigate risk and ensure that intake can be done

              8 safely in compliance with the movement matrix. Limited intake will allow for modification of

              9 intake processes, if necessary. CDCR will decide whether to increase, decrease, or suspend intake

             10 in accordance with health care and public health guidance.

             11           In advance of the resumption of intake, CDCR and CCHCS leaders worked closely with

             12 the California State Sheriff’s Association and prioritized intake from counties that have the

             13 greatest need to create space in their facilities, with the understanding that the resumption of intake

             14 must be done in a controlled and limited manner. CDCR and CCHCS worked closely with the

             15 California Department of Public Health to set parameters for counties to follow in advance of any

             16 transfer of incarcerated persons from jail to CDCR custody. In advance of transfer, counties must:

             17 (1) ensure negative COVID-19 test results are received within 7 days of transfer5; (2) use N-95

             18 mask for all incarcerated persons and transportation staff during transport; (3) conduct symptom

             19 screening within 24 hours of transfer; and (4) provide a manifest of people transferring to the

             20 reception center Classification and Parole Representative in advance. Counties have agreed to

             21 comply with this protocol.

             22           Upon arrival at a CDCR reception center, county transferees will again undergo COVID-

             23 19 symptom screening and testing in accordance with the movement matrix. All new arrivals are

             24 quarantined in single cells for 14 days following arrival in designated quarantine housing. While

             25

             26   4
                       To date, the following counties have been approved for intake: San Joaquin, Kings, San
                Bernardino, Kern, and Santa Cruz.
             27 5      Test results must be provided to health care staff at the reception center prior to transfer.
             28 Individuals who refuse to test will not be transferred. The 7 day period may be subject to change
                based upon, amongst other things, average statewide test turnaround times.
                                                                  -10-                          Case No. 01-1351 JST
16827595.1      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 11 of 24




              1 in quarantine, new arrivals are screened daily for COVID-19 symptoms. Tests are administered

              2 within 24 hours of arrival, again on day 7, and again prior to release from quarantine (but no

              3 sooner than day 12). Arrivals are then released from quarantine after 14 days if they are

              4 asymptomatic and test negative for COVID-19. New arrivals who refuse testing must remain in

              5 pre-transfer quarantine for at least 21 days and receive daily symptom screening. Their

              6 disposition is then determined in consultation with the Chief Medical Executive in accordance

              7 with the movement matrix.

              8           Specific to the resumption of intake the week of August 24, CDCR and CCHCS jointly led

              9 a telephone call with the wardens and Chief Executive Officers at both North Kern State Prison

             10 and Wasco State Prison to walk through the entire process from the time the bus arrives through

             11 the housing of new county transferees. CCHCS also dispatched an Associate Warden to both

             12 institutions to confirm that they were prepared to resume intake in accordance with the mandates

             13 of the movement matrix. CCHCS and CDCR were confident that both institutions were prepared

             14 and knowledgeable of the process before intake resumed.

             15           Finally, Defendants do not believe an order requiring CDCR to suspend intake from

             16 counties that do not comply with certain COVID-19 protocols, like the Executive Order signed by

             17 Michigan Governor Gretchen Whitmer on August 15, 2020, is necessary or appropriate in

             18 California. By way of comparison, Michigan’s current rate of reported cases of Coronavirus is

             19 1,423 per 10,000 prisoners, whereas California’s is 926 per 10,000 prisoners; Michigan’s deaths

             20 due to Coronavirus is 19 per 10,000 prisoners, while California’s is 5 per 10,000 prisoners.6

             21 California’s county jails have already agreed to the parameters discussed above, and CDCR is

             22 strictly adhering to the movement matrix. To the best of Defendants’ knowledge, no other

             23 jurisdiction in this country has implemented the robust procedures set forth in the movement

             24 matrix developed by CCHCS. These steps will ensure the safety of incarcerated persons in CDCR

             25 custody, new arrivals, and staff.

             26

             27
                  6
             28     Information available at The Marshall Project: https://www.themarshallproject.org/2020/05/01/a-
                  state-by-state-look-at-coronavirus-in-prisons.
                                                                   -11-                        Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 12 of 24




              1 IV.      QUARANTINE AND ISOLATION
              2          A.      Set Aside Space
              3          The Court’s July 22 Order to Set Aside Isolation and Quarantine Space required CDCR to
              4 quickly identify and disclose (by August 5) and vacate or reserve (within 2 weeks of identifying

              5 such space) at least 100 beds for quarantine and isolation purposes at each prison. See ECF No.

              6 3401 at 3-4, ¶¶ 1-2. CDCR completed this process for 30 prisons on August 8, and for the

              7 remaining 5 prisons on or before August 27.

              8          The Court’s July 22 order also required CDCR to assess whether additional space is

              9 required at each prison, and to include the Receiver and the parties’ health experts in this process.

             10 See ECF No. 3401 at 4, ¶ 3. This process was to be completed by August 19. See id. On August

             11 18, the Public Health Workgroup (comprised of Plaintiffs’ Expert, Defendants’ Expert, and

             12 CCHCS experts) issued guidance regarding quarantine and isolation space at each prison to both

             13 parties. Based on this guidance, CCHCS’s Quality Management team also on that date

             14 recommended specific numbers of beds to reserve for quarantine and isolation purposes at each

             15 prison. On August 27, CDCR provided Plaintiffs with a document outlining how much space

             16 CDCR has proposed to dedicate to isolation and quarantine at 31 prisons, and whether all such

             17 space had been vacated. According to this document, 15 prisons have identified but still need to

             18 vacate additional space for quarantine and isolation purposes. Finally, CDCR provided isolation

             19 and quarantine plans for the remaining four prisons—California Health Care Facility (CHCF),

             20 Folsom State Prison (FSP), San Quentin State Prison (SQ), and California Rehabilitation Center

             21 (CRC)—to Plaintiffs on August 29, but reported that CDCR continues to look at ways to address

             22 the unique space needs at these four prisons.

             23          Plaintiffs’ Position: Plaintiffs are reviewing CDCR’s August 27 and 29 proposed set

             24 asides for each prison. We intend to promptly raise our concerns about particular prisons with

             25 Defendants and the Receiver, request a meet and confer to discuss these concerns, and, if

             26 necessary, submit a joint letter brief to the Court to resolve any disputes, pursuant to the process

             27 described in the Court’s July 22 Order at Paragraph 6. See ECF No. 3401 at 4, ¶ 6.

             28          Plaintiffs further note that the Armstrong Court Expert has concluded that CDCR’s set-

                                                 -12-                                            Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 13 of 24




              1 asides are insufficient for people with significant disabilities at 16 prisons. See Report and

              2 Recommendations Regarding Housing of Armstrong Class Members During the COVID-19

              3 Pandemic, Armstrong v. Newsom, No. CV 94-2307 CW (N.D. Cal. August 19, 2020), ECF No.

              4 3048. The Expert described some of the deficits as “extreme,” with set-aside space that is

              5 inaccessible to, among others, those who use wheelchairs despite sizeable populations that require

              6 such housing. See id. at 17.

              7          Defendants’ Position: On August 18, 2020, CCHCS Quality Management issued

              8 recommended quarantine and isolation space reserves for the prisons based on the methodology

              9 devised by the Public Health Workgroup. At the August 21 case management conference, the

             10 Court ordered CDCR to provide its proposed isolation and quarantine space for each prison in

             11 response to the CCHCS recommendations. CDCR has now provided that response to Plaintiffs

             12 and the Receiver and identified what space it can reserve for isolation and quarantine purposes at

             13 each of the prisons.

             14          CDCR has worked hard to address the recommendations for isolation and quarantine space

             15 and has identified and reserved vast quantities of space across the system for this purpose. As

             16 identified in CDCR’s response to the recommendations, the quarantine and isolation space already

             17 reserved at seventeen prisons7 meets or exceeds the recommended space reserves.8 For an

             18 additional eight prisons,9 CDCR has identified space that will meet or exceed the

             19

             20
                7
                         The seventeen prisons are California City Correctional Facility, California Correctional
             21 Center, Central California Women’s Facility, California Institution for Women, California Men’s
                Colony, California State Prison—Corcoran, Correctional Training Facility, Deuel Vocational
             22 Institution, Ironwood State Prison, Mule Creek State Prison, North Kern State Prison, Pelican Bay
                State Prison, Pleasant Valley State Prison, R.J. Donovan, California State Prison—Sacramento,
             23 Salinas Valley State Prison, and Valley State Prison.

             24 8        For one additional prison—Substance Abuse Treatment Facility—the space CDCR
                reserved exceeded the number of beds originally recommended by CCHCS. But CCHCS has now
             25 advised that it miscalculated the number of recommended beds, and that it will recommend that
                more beds be set aside than CDCR has currently reserved.
             26 9        The eight prisons are Calipatria State Prison, California State Prison—Centinela,
                California Institution for Men, Chuckawalla Valley State Prison, High Desert State Prison, Kern
             27 Valley State Prison, Sierra Conservation Center, and Wasco State Prison.

             28

                                                 -13-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 14 of 24




              1 recommendations, but CDCR will need to conduct some inmate transfers to free up some of the

              2 identified space at these eight prisons. CDCR intends to work with the Receiver to safely conduct

              3 those transfers, but it will take time to safely complete them.

              4          For an additional five prisons,10 even after needed transfers are completed, the space

              5 CDCR can currently set aside has fewer than the recommended number of single-cell beds. Three

              6 of the prisons in this group are only slightly under the recommended number of beds (short by

              7 eleven beds or less). CDCR will continue to consider ways to improve its ability to respond to an

              8 outbreak at these prisons, and if possible, increase the amount of reserved space.

              9          Meeting the recommendation for the last four outstanding prisons—San Quentin, Folsom,

             10 California Rehabilitation Center, and California Health Care Facility—is not currently feasible.

             11 For these prisons, CDCR has identified the space that it can currently reserve, which is

             12 substantially less than the recommendation. CDCR has developed plans to augment the reserved

             13 spaces in the event of an outbreak at these prisons by installing tents and converting other spaces

             14 within the prisons into isolation and quarantine spaces. And CDCR intends to continue

             15 developing special plans for these four prisons.

             16          Because transfers are required to vacate some of the identified isolation and quarantine

             17 spaces, CDCR will be unable to fully comply with the Courts directive that all identified space be

             18 ready for occupancy by September 2, 2020. CDCR intends to work with the Receiver to safely

             19 accomplish the transfers, but that process has not yet begun. Consequently, CDCR does not yet

             20 know how long it will take, but CDCR should be able to report more on timing by the next case

             21 management conference.

             22          Defendants look forward to working with Plaintiffs and CCHCS to ensure adequate space

             23 for quarantine and isolation is reserved at all institutions.

             24          B.      Policies and Practices
             25          Plaintiffs’ Position: We believe the identification of adequate isolation and quarantine

             26

             27   10
                       The five prisons are Avenal State Prison, California Correctional Institution, California
                Medical Facility, California State Prison—Los Angeles County, and California State Prison—
             28 Solano.

                                                 -14-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 15 of 24




              1 space is critical, but further guidance to the prisons is necessary so that patients are timely and

              2 appropriately isolated or quarantined in the designated space or elsewhere. Custody and medical

              3 officials have made housing decisions during the pandemic that put patients at risk or caused

              4 harm. For example, in April at the California State Prison, Los Angeles County (LAC), a patient

              5 known to have COVID-19 was housed with another person not known to have the condition, with

              6 the latter then becoming infected. See ECF No. 3304 at 6-7. At San Quentin in early June, staff

              7 reportedly disregarded clear directives from public health officials to quarantine people transferred

              8 from the California Institution for Men (CIM) apart from others, allowing the virus to spread. See

              9 Megan Cassidy, San Quentin officials ignored coronavirus guidance from top Marin County

             10 health officer, letter says, San Francisco Chronicle (Aug. 11, 2020),

             11 https://www.sfchronicle.com/crime/article/San-Quentin-officials-ignored-coronavirus-

             12 15476647.php. In early July, we reported a group of more than 20 patients at CIM who were

             13 newly diagnosed with COVID-19 remained in the same dorm as patients who had tested negative.

             14 See ECF No. 3370 at 15. And in the last CMC Statement, we reported that we had recently

             15 identified and raised with CCHCS a failure to timely move COVID-confirmed patients from a

             16 dormitory at California Men’s Colony to the designated isolation celled unit at that prison. See

             17 ECF No. 3427 at 11.

             18          Since the last Case Management Conference, we have also recently identified and reported

             19 to CCHCS and CDCR related concerns at the Substance Abuse Treatment Facility and State

             20 Prison, Corcoran (SATF), Correctional Training Facility (CTF), and LAC. Specifically, we

             21 discovered patients on quarantine status at SATF were being housed together in a gym, rather than

             22 in the designated, celled housing unit for quarantine and isolation. We also discovered that

             23 COVID-confirmed patients at SATF and CTF had been moved to or remained in housing units

             24 other than the units identified by CDCR for quarantine and isolation purposes. Plaintiffs have

             25 asked whether those buildings also house people who are not confirmed or suspected to have

             26 COVID-19. We have not yet received a written response to our inquiries, but during a phone call

             27 on August 31, CCHCS reported that at CTF, while positive patients did not share a cell or dorm

             28 with those not confirmed to have COVID-19, some were in buildings that housed both confirmed

                                                 -15-                                             Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 16 of 24




              1 and non-confirmed patients, and that direction had been given to the prison to address this.

              2 Finally, we reported that at LAC, a confirmed COVID-positive patient in administrative

              3 segregation had not been moved to that prison’s quarantine and isolation unit, even though doing

              4 so would not seem to pose any security risk (because the prison has a celled isolation unit).11

              5          First, CCHCS and CDCR should issue a clear policy explaining when a patient must be

              6 moved to the designated quarantine and isolation space, and when it is permitted for the patient to

              7 isolate or quarantine in place or in some other building. CCHCS’s current policies on this topic

              8 are unclear. On August 28, CCHCS explained that its current policies for quarantine and isolation

              9 can be found in the definitions section of the August 19 Screening and Testing Matrix for Patient

             10 Movement. Regarding isolation, that document provides that “[c]onfirmed positive patients shall

             11 not be housed in the same unit with those who are not known to have COVID-19,” but that

             12 patients can be housed in the same building with non-infected patients “[i]f there are no other

             13 options.” In Plaintiffs view, this is not sufficiently clear: does “no other options” mean that the

             14 isolation and quarantine unit is full? Or that the isolation unit is a dormitory, and for security

             15 reasons the person cannot be housed in a dormitory? Should someone in an inpatient medical or

             16 mental health bed be moved to a quarantine or isolation unit? If not, how will those patients

             17 access showers and yard without potentially exposing other non-positive patients who share the

             18 same facilities? Plaintiffs believe the policy must be clarified to address these scenarios.

             19          Second, we believe CCHCS and CDCR should draft a procedure that clearly lays out what

             20 steps will be taken, and by whom, when a patient is confirmed to be COVID-19 positive, or needs

             21 to be quarantined due to the risk of exposure. We believe such a procedure should outline the

             22 steps both custody and medical staff must take related to the timeliness and appropriateness of

             23 housing moves, as well as assigning a point-person who is ultimately responsible for monitoring

             24 that all patients are housed appropriately and that there remain sufficient available isolation and

             25

             26   11
                        We are able to monitor where patients confirmed to have COVID-19 are housed by
                regularly checking the COVID-19 Registry. However, we are not able to monitor where patients
             27 who are on quarantine status are housed, as these patients are not reported in the Registry. We

             28 have recently asked CCHCS and CDCR to produce weekly a list of patients on quarantine status
                and in isolation, with their housing locations. We are awaiting a response to this request.
                                                                 -16-                           Case No. 01-1351 JST
16827595.1      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 17 of 24




              1 quarantine beds at the prison. This person should be required to report and elevate (to Regional or

              2 Headquarters staff) any concerns with the available isolation and quarantine space, as well as

              3 instances where a person could not be appropriately housed.

              4          Plaintiffs wrote to CCHCS and CDCR, outlining our concerns and requests, on August 25.

              5 We have not yet received a written response, though on an informational call with CCHCS on

              6 August 28, CCHCS leadership indicated they did not feel any additional policies or procedures

              7 were necessary at this time. However, on August 31, CCHCS mentioned that CEOs from prisons

              8 with outbreaks will now be required to complete daily reports that will be forwarded to

              9 Headquarters, based on a template that has not yet been finalized. CCHCS has said they will share

             10 the template with Plaintiffs once completed. We continue to believe the policies and procedures

             11 described above are needed.

             12          Defendants’ Position: All prisons have been advised that they must use the reserved

             13 isolation and quarantine space to isolate COVID-19 positive inmates and to quarantine inmates

             14 who may have been exposed. All prisons with current outbreaks were directed to confirm their

             15 use of the designated spaces by Monday, August 31.

             16 V.       SAFELY HOUSING MEDICALLY VULNERABLE PEOPLE
             17          Plaintiffs’ Position: As previously reported, the Receiver has agreed that people who may

             18 be at the greatest risk of harm, based on their elevated weighted COVID-19 risk scores, should be

             19 prioritized for possible transfer from their dorms to a cell at their current prison. On August 18,

             20 CCHCS provided Plaintiffs with a list of 67 people with a weighted COVID-19 risk score of 11 or

             21 higher who are currently housed in dormitories at ten prisons. Of those, 30 were at either

             22 California Medical Facility (CMF) or at California Health Care Facility (CHCF), where CCHCS

             23 anticipates rehousing from dormitories to cells may not be possible. On August 28, CCHCS

             24 reported that it had initiated the process of offering moves from dormitories to cells to the

             25 remaining 37 patients. CCHCS reported that it set a “soft deadline” of September 4 for a report

             26 from the prisons offering such moves, and that it would share the results with the parties once this

             27 initial project was completed. CCHCS reported that it will assess the next group of possible

             28 patients after that, and after its internal revision of the COVID-19 risk score has been

                                                 -17-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 18 of 24




              1 implemented, as this will likely change some patients’ scores (discussed above and expected to be

              2 completed by August 31).

              3          Plaintiffs are glad to hear this initial project is underway. We hope that it will be quickly

              4 expanded to all patients who are at risk of severe complication or death if they contract COVID-

              5 19.

              6          Defendants’ Position: Defendants remain committed to working with the Receiver to

              7 facilitate moves of medically high-risk patients from dorms to cells, or any other moves, to safely

              8 house medically high-risk patients when such moves are recommended and approved by the

              9 appropriate public health and corrections experts. Working in close coordination with the

             10 Receiver’s Office, CDCR hopes to commence the rehousing of medically high-risk people this

             11 week. These moves will be for people who agree to be relocated and where cell beds are

             12 available. Defendants expect to further report on the success of these moves at the next case

             13 management conference.

             14 VI.      COVID-19 TESTING
             15          A.     Staff Screening
             16          Plaintiffs’ Position: As described in the last Joint Case Management Conference

             17 Statement, the Office of the Inspector General recently reported significant problems with

             18 CDCR’s COVID-19 screening process for individuals entering a prison. See ECF No. 3427 at 14-

             19 15; Office of the Inspector General, COVID-19 Review Series, Part One: Inconsistent Screening

             20 Practices May Have Increased the Risk of COVID-19 Within California’s Prison System (August

             21 2020), available at: https://www.oig.ca.gov/wp-content/uploads/2020/08/OIG-COVID-19-

             22 Review-Series-Part-1-Screening.pdf. The OIG recommended that CCHCS/CDCR provide more

             23 specific screening instructions to the prisons, and develop a plan to monitor compliance with such

             24 screening procedures on an ongoing basis. See OIG Report at 31.

             25          On August 25, Plaintiffs emailed CDCR and CCHCS, asking what steps would be taken to

             26 respond to the issues identified in the OIG’s report. On August 26, CCHCS reported that it was

             27 developing procedures to standardize the screening process at all prisons. Plaintiffs have asked to

             28 review those procedures once drafted. We have also asked whether the new standardized

                                                 -18-                                             Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 19 of 24




              1 procedures will include instructions to the prisons on expectations for monitoring, as

              2 recommended by the OIG.

              3          Defendants’ Position: Plaintiffs sent an email with their above-referenced questions to

              4 CCHCS and CDCR yesterday (Sunday, August 30, 2020). CDCR will work with CCHCS to

              5 provide a response.

              6          B.      Staff Testing
              7          At the last Case Management Conference, Defendants reported that CCHCS would take

              8 over the staff testing project from CDCR. See ECF No. 3427 at 18. The Court asked the Receiver

              9 to inform the parties the following week whether any improvements would be made to the August

             10 12 iteration of CDCR’s staff testing plan. See ECF No. 3432 at 45:14-19.

             11          Plaintiffs’ Position: On August 26, CCHCS reported to the parties that it is still reviewing

             12 the August 12 plan to determine whether any changes are necessary. CCHCS also reported that a

             13 number of preliminary steps must be completed before CCHCS staff can begin testing employees,

             14 including: finding a vendor to process the employee tests, obtaining funding for and hiring staff at

             15 each prison to conduct necessary contact tracing, and developing a system to track and report

             16 employee test results. The time-frame for this work is not certain. Regarding staffing, CCHCS

             17 reported that it intended to hire an employee health nurse for every prison, with assigned contact

             18 tracers. CCHCS further reported such staff would be hired at five prisons this week (the week of

             19 August 31, 2020), and at the remaining 30 prisons by September 30, 2020.

             20          CCHCS’s taking over the staff testing program could be a step forward, and we support the

             21 hiring of additional medical staff at each prison to conduct necessary contact tracing. However,

             22 our concerns about the sufficiency of the August 12 iteration of the staff testing plan persist. We

             23 are eager to hear whether CCHCS will make any changes to the plan drafted by CDCR. We also

             24 are concerned about the as yet uncertain time-frame for CCHCS to fully assume operational

             25 authority for the program, including reporting.

             26          Defendants’ Position: CDCR will continue to work closely with CCHCS to continue the

             27 current staff testing procedures and to ensure a smooth and easy transition of the staff testing-

             28 responsibilities to CCHCS. CDCR also remains committed to continuing to work with CCHCS to

                                                 -19-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 20 of 24




              1 answer any questions Plaintiffs might have about the status of and processes for staff testing until

              2 the transition to CCHCS has been completed.

              3          C.      Incarcerated Population Testing
              4          Plaintiffs’ Position: CCHCS reports that it has been meeting and considering revisions to

              5 its patient COVID-19 testing guidelines and policies. It is not known whether or to what extent

              6 CCHCS agrees with Plaintiffs’ request that certain testing matters be mandated, such as serial re-

              7 testing during an outbreak, or the testing of incarcerated workers who have frequent interaction

              8 with staff or other incarcerated people. CCHCS said it will share revisions with us before they are

              9 finalized, which we appreciate, and that the policy will probably be revised repeatedly in the

             10 future, which we understand. That said, no time-frame for an initial revision was provided.

             11          CCHCS also said it continues to work on a method to determine and, presumably, report

             12 on the degree to which ordered serial re-testing of patients is done. It was indicated that such

             13 reporting would not be available soon, but that additional information may be available this week.

             14 We appreciate that work on this continues, and note that now that CCCHS is assuming

             15 responsibility for staff testing (see above), it will similarly need to provide reports on compliance

             16 with staff re-testing mandates at, for example, the prisons where all staff must be re-tested at least

             17 once per month.

             18 VII.     NOTIFYING PATIENTS OF COVID-19 LAB RESULTS
             19          Plaintiffs’ Position: CCHCS reports that it continues to consider and work on what we

             20 continue to request be a mandated template for prisons to use to notify patients of COVID-19 lab

             21 results. We have asked this notification also include educational information related to symptoms,

             22 medical isolation, and other key matters, including what happens when the infection is considered

             23 “resolved.” We provided CCHCS with a template. CCHCS said it continues to gather best

             24 practices from the prisons, and that there are technical and work-flow issues being considered, as

             25 currently notifications of lab results to patients must be individually generated by a Primary Care

             26 Provider (PCP). CCHCS says it has no timeframe for resolution of this matter. This remains a

             27 significant concern. Last week, we provided CCHCS notifications sent by PCPs at two prisons

             28 that confusingly told patients that lab results were “essentially within normal limits” and that

                                                 -20-                                            Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 21 of 24




              1 COVID-19 had been detected. Neither notification provided educational information about

              2 COVID-19.

              3          Defendants’ Position: Defendants understand that CCHCS is in the process of reviewing

              4 communications sent by various institutions to patients in conjunction with test results and

              5 identifying best practices. CCHCS plans to disseminate exemplars of communications to

              6 incarcerated persons informing them of their test results to the Chief Medical Executives in the

              7 coming weeks and suggest they share the exemplars with providers. Simultaneously, CCHCS is

              8 evaluating whether they can write code that would issue a template letter to patients once their

              9 results are entered into the system. This process is anticipated to take several weeks.

             10 VIII. PRISON UPDATES

             11          Plaintiffs’ Position: We have asked CDCR or CCHCS about several matters related to

             12 COVID-19 at particular prisons. On August 21, we asked CDCR if a report that a housing unit

             13 ventilation system had been turned off at San Quentin was correct, and whether it had requested or

             14 received an evaluation of whether the unusual ventilation system used in many of the prison’s

             15 housing units, in which air from the building as whole is drawn into the cells, plays any role in

             16 transmission of the virus that causes COVID-19. On August 22, we asked CDCR about reports

             17 that at Kern Valley State Prison people on quarantine were not provided yard or dayroom, and

             18 were denied access to forms used to request medical services and present medical grievances.

             19 Also on that date, we asked CDCR about reports from CHCF that some quarantined patients there

             20 were not offered outdoor exercise or dayroom. On August 24, we asked CDCR about numerous

             21 reports that in recent months some correctional officers at California State Prison – Los Angeles

             22 County did not wear or properly wear face masks, including during the twice-daily delivery of

             23 food trays to cell fronts. On August 27, we asked CCHCS about documentation by nurses in July

             24 purporting to show that a patient, after meticulously documented “effective communication,”

             25 refused to be assessed for COVID-19 symptoms, then refused to sign a form acknowledging that

             26 the assessments had been refused (the patient in fact was at an outside hospital on the dates for

             27 which the nurses documented these events). We have received a response to the last of these

             28 inquiries, which raises additional questions, and are awaiting responses to the others.

                                                 -21-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 22 of 24




              1 IX.      OTHER UPDATES
              2          Plaintiffs’ Position: On August 13, we asked CCCHS to provide the number of CDCR
              3 incarcerated people currently receiving Medication Assisted Treatment (MAT) for substance use

              4 disorder, the number newly started on such treatment in June and July, and whether there is a

              5 Dashboard we can access that would provide such information on an on-going basis. We also

              6 noted a huge increase in the number of addiction medicine appointments reported in recent months

              7 and the substantial backlog of such appointments that nevertheless exists, and asked for

              8 information about the pending appointments and plans to address the backlog.

              9          We also on August 13 asked CCHCS about the sharp decrease in new HCV treatment

             10 starts in recent months, from between 600 to 700 statewide in January, February, and March,

             11 respectively, to an average of approximately 275 per month in April, May, and June, with

             12 substantial decreases seen even at prisons without COVID-19 outbreaks. We noted that during

             13 this same period, the number needing HCV treatment has risen since March, in all risk groups.

             14          On August 25, we asked CCHCS about the status of a revised mortality review policy, and
             15 regarding certain current practices which raise concerns about the adequacy of current reviews.

             16 We are awaiting responses to these queries.

             17          Defendants’ Position:
             18          A.     Secretary Diaz’s Retirement
             19          As announced on August 28, 2020, Secretary Diaz will be retiring effective October 1,

             20 2020, after almost three decades of service to the people of California. Governor Newsom

             21 announced that Kathleen Allison will be named Secretary of CDCR upon Secretary Diaz’s

             22 retirement. Ms. Allison is currently serving as Undersecretary of Operations and began her career

             23 at CDCR as a medical technical assistant in 1987 and is a registered nurse. Further details can be

             24 found at: https://www.cdcr.ca.gov/insidecdcr/2020/08/28/governor-newsom-announces-cdcr-

             25 secretary-retirement-names-new-secretary/.

             26          B.     Public-Private Partnership to Support Reentry
             27          The State of California has established a public-private partnership with nonprofit

             28 organizations and philanthropies to support the reentry of incarcerated people who have been and

                                                 -22-                                           Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 23 of 24




              1 will be released from CDCR’s institutions since July 1, 2020. The partnership is called

              2 “Returning Home Well” and provides essential services, such as housing, health care, treatment,

              3 transportation, direct assistance, and employment support. The State of California has made an

              4 initial commitment of $15 million, which will be matched by philanthropic contributions for a

              5 total goal of $30 million. The resources are going to organizations providing transportation home

              6 from prison, quarantine housing, emergency supportive housing, residential treatment, access to

              7 health care, employment services, direct assistance, and more.

              8          C.     Requests for Information
              9          Finally, since the last case management conference on August 21, Plaintiffs have sent

             10 approximately twelve separate requests for information. Defendants are in the process of

             11 providing responses to same.

             12 X.       SCHEDULING REQUEST
             13          Until circumstances regarding COVID-19 in the prisons indicate otherwise, the parties

             14 jointly request that the Court generally schedule Case Management Conferences every other

             15 Friday, with Case Management Conference statements due on Thursday before the conference

             16 date. This modification to the frequency of hearings, from approximately every 10 days to every

             17 14 days, should permit the parties to meet and confer more effectively, perhaps make more

             18 progress on issues between Conferences, and better enable the parties to obtain current

             19 information for the statement without the added challenge of obtaining such information over the

             20 weekend for Monday filings.

             21

             22 DATED: August 31, 2020                           HANSON BRIDGETT LLP

             23

             24
                                                            By: /s/ Samantha Wolff
             25                                                 PAUL B. MELLO
                                                                SAMANTHA D. WOLFF
             26                                                 KAYLEN KADOTANI
                                                                Attorneys for Defendants
             27

             28   DATED: August 31, 2020         XAVIER BECERRA
                                                 Attorney General of California
                                                 -23-                         Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3436 Filed 08/31/20 Page 24 of 24




              1

              2
                                                  By: /s/ Damon McClain
              3                                       DAMON MCCLAIN
                                                      Supervising Deputy Attorney General
              4                                       NASSTARAN RUHPARWAR
                                                      Deputy Attorney General
              5                                       Attorneys for Defendants
              6

              7 DATED: August 31, 2020                PRISON LAW OFFICE
              8

              9
                                                  By: /s/ Sophie Hart
             10
                                                      STEVEN FAMA
             11                                       ALISON HARDY
                                                      SARA NORMAN
             12                                       SOPHIE HART
             13                                       Attorney for Plaintiffs

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                 -24-                            Case No. 01-1351 JST
16827595.1        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
